                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

WILLIAM ADAMS,

                     Plaintiff,                             4:19CV3051

       vs.
                                                              ORDER
CITY OF LINCOLN, JOSEPH
VILLAMONTE, DANIEL DUFEK, and
CAPITAL TOWING, INC., a Nebraska
corporation;

                     Defendants.



      Pursuant to the court’s rules, a complaint must be served within 90 days of
filing the lawsuit. An amended complaint was filed in this case on October 15, 2019.
Plaintiff has not filed a return of service indicating service on Defendant Capital
Towing, Inc., and Defendant Capital Towing, Inc. has not voluntarily appeared.

      Accordingly,

       IT IS ORDERED that plaintiff shall have until February 6, 2020 to show
cause why the claims against Capital Towing, Inc. should not be dismissed
pursuant to Federal Rule of Civil Procedure 4(m) or for want of prosecution. The
failure to timely comply with this order may result in dismissal of the action against
Capital Towing, Inc. without further notice.


      Dated this 16th day of January, 2020.


                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
